
	
		I
		111th CONGRESS
		1st Session
		H. R. 4116
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Ms. Moore of
			 Wisconsin (for herself, Mr.
			 Schock, Mr. Sablan, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To reauthorize the Family Violence Prevention and
		  Services Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FVPSA Reauthorization Act of
			 2009.
		2.Family violence
			 prevention and servicesThe
			 Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.) is
			 amended to read as follows:
			
				IIIFamily violence
				prevention and services
					301.PurposeIt is the purpose of this title to provide
				services and interventions to prevent and end family violence, domestic
				violence, and dating violence by—
						(1)assisting States
				and State coalitions in supporting local family violence, domestic violence,
				and dating violence programs;
						(2)strengthening the
				capacity of Indian tribes to exercise their sovereign authority to respond to
				family violence, domestic violence, and dating violence;
						(3)providing for
				technical assistance and training centers relating to family violence, domestic
				violence, and dating violence;
						(4)maintaining a
				national domestic violence hotline; and
						(5)supporting primary
				and secondary prevention of family violence, domestic violence, and dating
				violence.
						302.DefinitionsIn this title:
						(1)Children exposed
				to family violence, domestic violence, or dating violenceThe
				term children exposed to family violence, domestic violence, or dating
				violence means the multiple experiences of children living in homes
				where an adult is using physically violent behavior in a pattern of coercion
				against an intimate partner. Exposure to domestic violence or dating violence,
				absent other indicators of abuse or neglect, shall not be construed as child
				maltreatment.
						(2)Dating
				violenceThe term
				dating violence means any act or pattern of acts of violence,
				harassment, coercion, forcible detention, kidnapping, or abuse, including any
				threatened act committed by an adult or minor person who is or has been in a
				social relationship of a romantic or intimate nature with the victim, as
				determined based on the following factors:
							(A)The length of the
				relationship.
							(B)The type of
				relationship.
							(C)The frequency of
				interaction between the persons involved in the relationship.
							(3)Domestic
				violence and family violenceFor the purposes of this chapter,
				the terms domestic violence and family violence means any act or
				pattern of acts of violence, harassment, coercion, forcible detention,
				kidnapping, or abuse, including any threatened act, committed by—
							(A)a current or
				former spouse of the victim;
							(B)a person with whom
				the victim shares a child in common;
							(C)a person who is
				cohabitating with or has cohabitated with the victim as a spouse;
							(D)a person similarly
				situated to a spouse of the victim under the domestic or family violence laws
				of the jurisdiction receiving grant monies; or
							(E)any other person
				against an adult or youth victim who is protected from that person’s acts under
				the domestic violence laws of the jurisdiction.
							(4)Indian tribe;
				tribal organizationThe terms Indian tribe and
				tribal organization have the meanings given such terms in section
				4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
						(5)Personally
				identifying information; personal informationThe terms
				personally identifying information and personal
				information means individually identifying information for or about an
				individual including information likely to disclose the location of a victim of
				family violence, domestic violence or dating violence, regardless of whether
				the information is encoded, encrypted, hashed, or otherwise protected,
				including—
							(A)a first and last
				name;
							(B)a home or other
				physical address;
							(C)contact
				information (including a postal, e-mail or Internet protocol address, or
				telephone or facsimile number);
							(D)a Social Security
				number; and
							(E)any other
				information, including date of birth, racial or ethnic background, or religious
				affiliation, that, in combination with any of subparagraphs (A) through (D),
				would serve to identify any individual.
							(6)Racial and
				ethnic minority groupThe term racial and ethnic minority
				group has the same meaning given such terms in section 1707(g) of the
				Public Health Service Act (42 U.S.C. 300u–6(g)).
						(7)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
						(8)ShelterThe
				term shelter means the provision of temporary refuge and related
				assistance in compliance with applicable State law (including regulation)
				governing the provision, on a regular basis, of shelter, safe homes, meals, and
				related assistance to victims of family violence or domestic violence, and
				their dependents.
						(9)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
				States Virgin Islands, and the Commonwealth of the Northern Mariana Islands,
				except as otherwise provided.
						(10)State domestic
				violence coalitionThe term
				State Domestic Violence Coalition means a statewide or
				territory-wide nonprofit, nongovernmental domestic violence organization
				that—
							(A)has a membership
				that includes a majority of the primary-purpose domestic violence service
				providers in the State;
							(B)has board membership representative of
				primary-purpose domestic violence service providers or such service providers
				and the other representatives of the community in which the services are being
				provided in the State;
							(C)has as its purpose
				to provide education, support, and technical assistance to such service
				providers to enable the providers to establish and maintain shelter and
				supportive services for victims of domestic violence and their
				dependents;
							(D)serves as an
				information clearinghouse, primary point of contact, and resource center on
				domestic violence for the State and supports the development of polices,
				protocols, and procedures to enhance domestic violence intervention and
				prevention in the State; and
							(E)does not operate under the auspice of any
				government office, private entity, or umbrella organization.
							(11)Supportive
				servicesThe term
				supportive services means services for adult and youth victims of
				family violence, domestic violence, dating violence, and children exposed to
				family violence, domestic violence, or dating violence, that are designed
				to—
							(A)meet the needs of
				such victims of family violence, domestic violence, or dating violence and
				their children, for short-term, transitional, or long-term safety; or
							(B)provide
				counseling, advocacy, or assistance for victims in recovery from violence or
				abuse and their children.
							(12)Underserved
				populations; underserved individualsThe terms underserved
				populations and underserved individuals mean—
							(A)adult and youth
				victims of family violence, domestic violence, and dating violence and their
				children who face obstacles in accessing and using State and local domestic
				violence and dating violence services due to factors such as—
								(i)marginalized
				racial and ethnic identities;
								(ii)American Indian
				status;
								(iii)cultural and
				language barriers;
								(iv)immigration
				status;
								(v)physical, sensory,
				or cognitive disabilities;
								(vi)mental
				disabilities or other mental health needs;
								(vii)sexual
				orientation or gender identity;
								(viii)age (including
				both elders and minors);
								(ix)geographical
				location; and
								(x)faith or religious
				practice; and
								(B)other populations
				determined to be underserved by a State or by the Family Violence Prevention
				and Services Program.
							(13)YouthThe term youth means teen
				and young adult victims of domestic violence or dating violence between the
				ages of 12 and 24.
						303.Authorizations of
				appropriations; reservations
						(a)In
				general
							(1)AuthorizationThere
				are authorized to be appropriated to carry out this title, except sections 313,
				314, and 315, $250,000,000 for each of fiscal years 2010 through 2014.
							(2)Reservations of
				fundsSubject to paragraph (3), from the total amount made
				available under paragraph (1) for a fiscal year, the Secretary shall
				reserve—
								(A)not less than 70
				percent to carry out section 306;
								(B)not less than 10
				percent to carry out section 309;
								(C)not less than 6.5
				percent to carry out section 310;
								(D)not less than 10
				percent to carry out section 311; and
								(E)not more than 2.5 percent to carry out
				section 304 and for any other Federal administrative costs related to
				activities of the Secretary under this title.
								(3)Reservations of
				funds where appropriations equal or exceed $130,000,000
								(A)In
				generalFor a fiscal year for which the amount appropriated under
				paragraph (1) equals or exceeds $130,000,000, the Secretary shall
				reserve—
									(i)subject to
				subparagraph (B), not less than 68.25 percent to carry out section 306;
									(ii)not less than 10
				percent to carry out section 309;
									(iii)not less than
				6.33 percent to carry out section 310;
									(iv)not less than
				9.75 percent to carry out section 311;
									(v)not less than 2.25
				percent to carry out section 316; and
									(vi)not more than 2.43 percent to carry out
				section 304 and for any other Federal administrative costs related to
				activities of the Secretary under this title.
									(B)Special
				rules
									(i)Specialized
				services for children
										(I)In
				generalFrom any amount
				reserved under subparagraph (A)(i), the Secretary shall reserve 75 percent of
				the excess amount to carry out section 306 and the remaining 25 percent shall
				be reserved to carry out section 312.
										(II)Excess
				amountFor purposes of subclause (I), the term excess
				amount means the amount, if any, by which the amount reserved under
				subparagraph (A)(i) exceeds $88,725,000.
										(ii)Administration
				of formula grantsFor a fiscal year for which the amount reserved
				under subparagraph (A)(i) exceeds $95,000,000, the Secretary may reserve not
				more than 1 percent of the amount reserved under such subparagraph for
				administrative costs related to the provision of grants under section 306,
				including the provision of technical assistance to grantees and
				subgrantees.
									(b)National
				domestic violence hotline grantThere are authorized to be
				appropriated to carry out section 313 $7,000,000 for each of fiscal years 2010
				through 2014.
						(c)Grants for
				underserved populationsThere are authorized to be appropriated
				to carry out section 314 $15,000,000 for each of fiscal years 2010 through
				2014.
						(d)Domestic
				violence prevention enhancement and leadership through
				alliancesThere are authorized to be appropriated to carry out
				section 315 $20,000,000 for each of fiscal years 2010 through 2014.
						304.Authority of
				Secretary
						(a)AuthoritiesIn
				order to carry out the provisions of this title, the Secretary is authorized
				to—
							(1)appoint and fix
				the compensation of such personnel as are necessary;
							(2)procure, to the
				extent authorized by section 3109 of title 5, United States Code, such
				temporary and intermittent services of experts and consultants as are
				necessary;
							(3)make grants to
				eligible entities or enter into contracts with for-profit or nonprofit,
				nongovernmental entities and establish reporting requirements for such grantees
				and contractors;
							(4)prescribe such
				regulations and guidance as are reasonably necessary in order to carry out the
				objectives and provisions of this title, to ensure accountability and
				transparency of the actions of grantees, or, as determined by the Secretary, to
				be reasonably necessary to carry out this title; and
							(5)coordinate programs within the Department
				of Health and Human Services, and seek to coordinate with programs administered
				by other Federal agencies, that involve or impact efforts to prevent family
				violence, domestic violence, and dating violence or the provision of assistance
				for adult and youth victims of family violence, domestic violence, or dating
				violence.
							(b)AdministrationThe
				Secretary shall—
							(1)select 1 or more employees to carry out the
				provisions of this title, including carrying out evaluation and monitoring
				under this title, which employees shall, prior to such appointment, have
				expertise in the field of family violence, domestic violence, and dating
				violence prevention and services;
							(2)provide for the training of personnel and
				provide technical assistance in the conduct of programs for the intervention in
				and prevention of family violence, domestic violence, and dating
				violence;
							(3)provide for and coordinate research into
				the most effective approaches to the intervention in and prevention of family
				violence, domestic violence, and dating violence, by—
								(A)consulting with experts and program
				providers within the family violence, domestic violence, and dating violence
				field to identify gaps in research and knowledge, establish research
				priorities, and disseminate research findings;
								(B)collecting and reporting data on the
				provision of family violence, domestic violence, and dating violence services,
				including assistance and programs supported by Federal funds made available
				under this title and by other governmental or nongovernmental sources of funds;
				and
								(C)coordinating family violence, domestic
				violence, and dating violence research efforts within the Department of Health
				and Human Services with relevant research administered or carried out by other
				Federal agencies and other researchers, including research on the provision of
				assistance for adult and youth victims of family violence, domestic violence,
				and dating violence; and
								(4)support the development and implementation
				of effective policies, protocols, and programs within the Department and at
				other Federal agencies that address the safety and support needs of adult and
				youth victims of family violence, domestic violence, or dating violence.
							(c)ReportsEvery
				2 years, the Secretary shall review and evaluate the activities conducted by
				grantees and subgrantees under this title and the effectiveness of the programs
				administered pursuant to this title, and submit a report containing the
				evaluation to the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate. Such report shall also include a summary of the documentation
				provided to the Secretary through performance reports submitted under section
				306(d). The Secretary shall make publicly available on the Department of Health
				and Human Services website the reports submitted to Congress under this
				subsection, including the summary of the documentation provided to the
				Secretary under section 306(d).
						305.Allotment of
				funds
						(a)In
				generalFrom the sums made under section 303 to carry out section
				306 for any fiscal year, each State shall be allotted for a grant under section
				306(a) $600,000, with the remaining funds to be allotted to each State in an
				amount that bears the same ratio to such remaining funds as the population of
				such State bears to the population of all States.
						(b)PopulationFor
				the purpose of this section, the population of each State, and the total
				population of all the States, shall be determined by the Secretary on the basis
				of the most recent census data available to the Secretary, and the Secretary
				shall use for such purpose, if available, the annual interim current census
				data produced by the Secretary of Commerce pursuant to section 181 of title 13,
				United States Code.
						(c)Ratable
				reductionIf the sums made
				under section 303 to carry out section 306 for any fiscal year are not
				sufficient to pay in full the total amounts that all States are entitled to
				receive under subsection (a) for such fiscal year, then the maximum amounts
				that all States are entitled to receive under subsection (a) for such fiscal
				year shall be ratably reduced. In the event that additional funds become
				available for making such grants for any fiscal year during which the preceding
				sentence is applicable, such reduced amounts shall be increased on the same
				basis as they were reduced.
						(d)ReallotmentIf,
				at the end of the sixth month of any fiscal year for which sums are
				appropriated under section 303, the amount allotted to a State has not been
				made available to such State in a grant under section 306(a) because of the
				failure of such State to meet the requirements for such a grant, then the
				Secretary shall reallot such amount to States that meet such
				requirements.
						(e)Continued
				availability of fundsAll
				funds allotted to a State for a fiscal year under this section, made available
				to such State in a grant under section 306(a), and not obligated by the State
				by the end of the third fiscal year shall be made available to the Secretary
				for discretionary activities under section 306. Such funds shall remain
				available for obligation, and for expenditure by a recipient of the funds under
				section 306, for not more than 2 years from the beginning of the Federal fiscal
				year in which the funds were appropriated.
						306.Formula grants
				to States
						(a)Formula grants
				to StatesThe Secretary shall
				award grants to States in order to assist in supporting the establishment,
				maintenance, and expansion of programs and projects to prevent incidents of
				family violence, domestic violence, and dating violence, to provide immediate
				shelter, supportive services, and access to community-based programs for adult
				and youth victims of family violence, domestic violence, or dating violence,
				and their dependents, and to provide specialized services for children and
				youth exposed to family violence, domestic violence, or dating violence,
				underserved populations, and victims who are members of racial and ethnic
				minority populations.
						(b)Administrative
				expenses
							(1)Administrative
				costsEach State may use not more than 5 percent of the grant
				funds for State administrative costs.
							(2)Subgrants to
				eligible entitiesA State shall use the remainder of the grant
				funds to make subgrants to eligible entities for the purposes described in
				section 308.
							(c)Grant
				conditions
							(1)Approved
				activitiesIn carrying out
				the activities under this title, grantees and subgrantees may collaborate with
				and provide information to Federal, State, local, and tribal public officials
				and agencies, in accordance with limitations on disclosure of confidential or
				private information as described in paragraph (5), to develop and implement
				policies to reduce or eliminate adult and youth family violence, domestic
				violence, and dating violence.
							(2)Discrimination
				prohibited
								(A)Application of
				civil rights provisionsFor the purpose of applying the
				prohibitions against discrimination on the basis of age under the Age
				Discrimination Act of 1975 (42 U.S.C. 6101 et seq.), on the basis of disability
				under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), on the
				basis of sex under title IX of the Education Amendments of 1972 (20 U.S.C. 1681
				et seq.), or on the basis of race, color, or national origin under title VI of
				the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), programs and activities
				funded in whole or in part with funds made available under this title are
				considered to be programs and activities receiving Federal financial
				assistance.
								(B)Prohibition on
				discrimination on basis of sex, religion
									(i)In
				generalNo person shall on the ground of sex or religion be
				excluded from participation in, be denied the benefits of, or be subject to
				discrimination under, any program or activity funded in whole or in part with
				funds made available under this title. Nothing in this title shall require any
				such program or activity to include any individual in any program or activity
				without taking into consideration that individual’s sex in those certain
				instances where sex is a bona fide occupational qualification or programmatic
				factor reasonably necessary to the normal or safe operation of that particular
				program or activity.
									(ii)EnforcementThe
				Secretary shall enforce the provisions of clause (i) in accordance with section
				602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1). Section 603 of such
				Act (42 U.S.C. 2000d–2) shall apply with respect to any action taken by the
				Secretary to enforce such clause.
									(iii)ConstructionThis
				subparagraph shall not be construed as affecting any legal remedy provided
				under any other provision of law.
									(C)Enforcement
				authorities of SecretaryWhenever the Secretary finds that a
				State or other entity that has received financial assistance under this title
				has failed to comply with a provision of law referred to in subparagraph (A),
				with subparagraph (B), or with an applicable regulation (including one
				prescribed to carry out subparagraph (B)), the Secretary shall notify the chief
				executive officer of the State involved and shall request such officer to
				secure compliance. If, within a reasonable period of time, not to exceed 60
				days, the chief executive officer fails or refuses to secure compliance, the
				Secretary may—
									(i)refer the matter
				to the Attorney General with a recommendation that an appropriate civil action
				be instituted;
									(ii)exercise the
				powers and functions provided by title VI of the Civil Rights Act of 1964 (42
				U.S.C. 2000d et seq.), the Age Discrimination Act of 1975 (42 U.S.C. 6101 et
				seq.), sections 504 and 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794,
				794(a)), or title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
				seq.), as may be applicable; or
									(iii)take such other
				action as may be provided by law.
									(D)Enforcement
				authority of Attorney GeneralWhen a matter is referred to the
				Attorney General pursuant to subparagraph (C)(i), or whenever the Attorney
				General has reason to believe that a State or an entity described in
				subparagraph (C) is engaged in a pattern or practice in violation of a
				provision of law referred to in subparagraph (A) or in violation of
				subparagraph (B), the Attorney General may bring a civil action in any
				appropriate district court of the United States for such relief as may be
				appropriate, including injunctive relief.
								(3)Income
				eligibility standardsNo income eligibility standard may be
				imposed upon individuals with respect to eligibility for assistance or services
				supported with funds appropriated to carry out this title. No fees may be
				levied for assistance or services provided with funds appropriated to carry out
				this title.
							(4)Match
								(A)In
				generalNo grant may be made under this section to any entity
				other than a State or an Indian tribe unless the entity agrees to provide for
				the following non-Federal matching local share (expressed as a percentage of
				the total amount of funds provided under this Act to the project
				involved):
									(i)With respect to an
				entity operating an existing program under this Act, not less than 20
				percent.
									(ii)With respect to
				an entity intending to operate a new program under this Act, not less than 35
				percent.
									(B)Special
				rulesThe local share required under this paragraph may be in
				cash or in-kind. The local share may not include any Federal funds provided
				under any authority other than this Act.
								(5)Nondisclosure of
				confidential or private information
								(A)In
				generalIn order to ensure
				the privacy and safety of adult, youth, and child victims of family violence,
				domestic violence, or dating violence and their families, grantees and
				subgrantees under this title shall protect the confidentiality and privacy of
				such victims and their families.
								(B)NondisclosureSubject
				to subparagraphs (C) through (I), grantees and subgrantees shall not—
									(i)disclose, reveal
				or release any personally identifying information or individual information
				collected in connection with services requested, utilized, or denied through
				grantees’ and subgrantees’ programs; or
									(ii)disclose, reveal,
				or release individual client information regardless of whether the information
				is encoded, encrypted, hashed, or otherwise protected without the informed,
				written, reasonably time-limited authorization and of the person about whom
				information is sought, whether for this program or any other Federal, State, or
				tribal grant program.
									(C)ReleaseIf
				disclosure, revelation, or release of information described in subparagraph (B)
				is compelled by statutory or court mandate—
									(i)grantees and
				subgrantees shall make reasonable attempts to provide notice to victims
				affected by the disclosure of information; and
									(ii)grantees and
				subgrantees shall take steps necessary to protect the privacy and safety of the
				persons affected by the disclosure, revelation, or release of the
				information.
									(D)Information
				sharingGrantees and subgrantees may share—
									(i)nonpersonally
				identifying data in the aggregate regarding services to their clients and
				nonpersonally identifying demographic information in order to comply with
				Federal, State, or tribal reporting, evaluation, or data collection
				requirements;
									(ii)court-generated
				information and law-enforcement generated information contained in secure,
				governmental registries for protection order enforcement purposes; and
									(iii)law enforcement-
				and prosecution-generated information necessary for law enforcement and
				prosecution purposes.
									(E)Minors and
				persons with guardiansIf a minor or a person with a guardian is
				permitted by law to receive services without the parent’s or guardian’s
				consent, the minor or person with a guardian may release information without
				additional consent. Under any condition, consent for release of information may
				not be given by the abuser of the minor, or person with a guardian, or the
				abuser of the other parent of the minor.
								(F)OversightNothing
				in this paragraph shall prevent the Secretary from disclosing grant activities
				authorized in this title to the chairman and ranking members of the Committee
				on Education and Labor of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate and exercising
				congressional oversight authority. In making all such disclosures, the
				Secretary shall protect the confidentiality of individuals and omit personally
				identifying information, including location information about individuals and
				shelters.
								(G)Statutorily
				permitted reports of abuse or neglectNothing in this paragraph
				shall prohibit a grantee or subgrantee from reporting abuse and neglect, as
				those terms are defined by law, where mandated by the State or Indian tribe
				involved.
								(H)PreemptionNothing in this paragraph shall be
				construed to supersede any provision of any Federal, State, tribal, or local
				law that provides greater protection than this paragraph for victims of family
				violence, domestic violence, or dating violence.
								(I)Confidentiality
				of locationThe address or location of any shelter facility
				assisted under this title that otherwise maintains a confidential location
				shall, except with written authorization of the person or persons responsible
				for the operation of such shelter, not be made public.
								(6)Supplement not
				supplantFederal funds made available to a State under this title
				shall be used to supplement and not supplant other Federal, State, and local
				public funds expended to provide services and activities that promote the
				objectives of this title.
							(7)RequirementsGrantees
				and subgrantees shall meet such requirements as the Secretary reasonably
				determines are necessary to carry out the purposes and provisions of this
				title.
							(d)Reports and
				evaluationEach State grantee shall submit an annual performance
				report to the Secretary at such time as shall be reasonably required by the
				Secretary. Such performance report shall describe the grantee and subgrantee
				activities that have been carried out with grant funds made available under
				subsection (a), contain an evaluation of the effectiveness of such activities,
				and provide such additional information as the Secretary may reasonably
				require.
						307.State
				application
						(a)Application
							(1)In
				generalThe chief executive officer of a State seeking funds
				under section 306(a) shall submit an application to the Secretary at such time
				and in such manner as the Secretary may reasonably require.
							(2)ContentsEach
				such application shall—
								(A)provide
				documentation that the State has developed or updated a multiyear State plan
				which includes a current demographic profile and the identification and
				assessment of unmet needs, including approaches to be used in providing
				culturally and linguistically appropriate services for racial and ethnic
				minority groups and other underserved populations;
								(B)provide an annual
				funding plan which describes how funds will be used to meet the purposes of
				this Act, including the provision of shelter, supportive services, and
				prevention and how funds will be used in accordance with subparagraph
				(A);
								(C)provide a
				description of the procedures that have been developed to ensure compliance
				with the provisions of sections 306(c) and 308(d);
								(D)provide, with
				respect to funds provided to a State under section 306(a) for any fiscal year,
				assurances that—
									(i)not more than 5
				percent of such funds will be used for State administrative costs; and
									(ii)the remaining
				funds will be distributed to eligible entities as described in section 308(a)
				for approved activities as described in section 308(b);
									(E)provide an
				assurance that there will be an equitable distribution of grants and grant
				funds within the State and between urban and rural areas within such
				State;
								(F)provide an
				assurance that the State has and will continue to consult with and provide for
				the participation of the State Domestic Violence Coalition in the development
				and implementation of the State plan described in subparagraph (A), as well as
				other planning, coordination, and monitoring related to the distribution of
				grants to eligible entities as described in section 308(a) and the
				administration of the grant programs and projects;
								(G)provide an
				assurances that the State has and will continue to consult with and provide for
				the participation of community-based organizations, whose primary purpose is to
				provide culturally appropriate services for individuals from racial and ethnic
				minority groups and other underserved populations, in the development and
				implementation of the State plan described in subparagraph (A), and provide
				documentation from such organizations describing their participation;
								(H)specify the State
				agency to be designated as responsible for the administration of programs and
				activities relating to family violence, domestic violence and dating violence,
				that are carried out by the State under this title, and for coordination of
				related programs within the State; and
								(I)meet such
				requirements as the Secretary reasonably determines are necessary to carry out
				the objectives and provisions of this title.
								(b)Approval of
				application
							(1)In
				generalThe Secretary shall approve any application that meets
				the requirements of subsection (a) and section 306. The Secretary shall not
				disapprove any application under this subsection unless the Secretary gives the
				applicant reasonable notice of the Secretary’s intention to disapprove and a
				6-month period providing an opportunity for correction of any
				deficiencies.
							(2)Correction of
				deficienciesThe Secretary shall give such notice, within 45 days
				after the date of submission of the application, if any of the provisions of
				subsection (a) or section 306 have not been satisfied in such application. If
				the State does not correct the deficiencies in such application within the
				6-month period following the receipt of the Secretary’s notice, the Secretary
				shall reallot such amount to States that meet such requirements.
							(3)State domestic
				violence coalition participation in determinations of
				complianceState Domestic Violence Coalitions shall be permitted
				to participate in determining whether grantees for corresponding States are in
				compliance with subsection (a) and section 306, except that no funds made
				available to a State Domestic Violence Coalition under section 311 shall be
				used to challenge a determination about whether a grantee is in compliance
				with, or to seek the enforcement of, the requirements of this title.
							(4)Failure to
				report; nonconforming expendituresThe Secretary shall suspend
				funding for an approved application if the applicant fails to submit an annual
				performance report under section 306(d), or if funds are expended for purposes
				other than those set forth in section 306(b), after following the procedures
				set forth in paragraphs (1), (2), and (3).
							308.Subgrants and
				uses of funds
						(a)SubgrantsA State that receives a grant under section
				306(a) shall use grant funds described in section 306(b)(2) to provide
				subgrants to eligible entities for programs and projects within such State, to
				prevent incidents of family violence, domestic violence, and dating violence to
				provide emergency shelter, culturally competent supportive services, or
				prevention services for adult and youth victims of family violence, domestic
				violence, or dating violence, and their dependents, in order to prevent future
				incidents of family violence, domestic violence, and dating violence.
						(b)Use of
				funds
							(1)In
				generalFunds awarded to
				eligible entities under subsection (a) shall be used to provide shelter or
				supportive services to adult and youth victims of family violence, domestic
				violence, or dating violence, and their dependents, or prevention services,
				which may include—
								(A)provision, on a regular basis, of emergency
				shelter and related supportive services to adult and youth victims of family
				violence, domestic violence, or dating violence, and their dependents,
				including paying for the operating and administrative expenses of the
				facilities for such shelter;
								(B)assistance in the development of safety
				plans, and supporting efforts of adult and youth family violence, domestic
				violence, or dating violence victims to make decisions related to their ongoing
				safety and well-being;
								(C)provision of individual and group
				counseling, peer support groups, and referral to community-based services to
				assist adult and youth family violence, domestic violence, or dating violence
				victims, and their dependents, in recovering from the effects of the
				violence;
								(D)provision of services, training, technical
				assistance, and outreach to increase awareness of adult and youth family
				violence, domestic violence, or dating violence and increase the accessibility
				of family violence, domestic violence, or dating violence services;
								(E)provision of culturally appropriate
				services in the language, education, and cultural context that is most
				appropriate for the individuals from racial and ethnic groups and for whom the
				information and services are intended, and to facilitate access for those who
				face obstacles to using more traditional services and resources;
								(F)provision of
				services for children and youth exposed to family violence, domestic violence,
				or dating violence, including age-appropriate counseling, supportive services,
				and services for the abused parent that support that parent’s role as a
				caregiver, which may, as appropriate, include services that work with the
				parent and child together;
								(G)provision of advocacy, case management
				services, and information and referral services, concerning issues related to
				adult and youth family violence, domestic violence, and dating violence
				intervention and prevention, including—
									(i)assistance in
				accessing related Federal and State financial assistance programs;
									(ii)legal advocacy to
				assist adult and youth victims;
									(iii)medical
				advocacy, including provision of referrals for appropriate health care services
				(including mental health, alcohol, and drug abuse treatment), but which shall
				not include reimbursement for any health care services;
									(iv)assistance
				locating and securing safe and affordable permanent housing and homelessness
				prevention services;
									(v)provision of transportation, child care,
				respite care, job training and employment services, economic advocacy including
				financial literacy education and services, financial planning and related
				economic empowerment services, and language assistance, including translation
				or written materials, telephonic and in-person interpreter services to adult
				and youth victims with limited English proficiency or those who are deaf or
				hard of hearing; and
									(vi)parenting and
				other educational services for adult and youth victims and their
				dependents;
									(H)prevention services, including outreach to
				underserved populations, public education campaigns, and other prevention
				programs for children and youth; and
								(I)partnerships that
				enhance the design and delivery of services to adult and youth victims and
				their dependents.
								(2)Shelter and
				supportive servicesNot less
				than 70 percent of the funds distributed by a State under subsection (a) shall
				be distributed to entities whose primary purpose is to provide emergency
				shelter and supportive services to adult and youth victims of family violence,
				domestic violence, or dating violence, and their dependents, as described in
				paragraph (1)(A) for the provision of such shelter and services. Not less than
				25 percent of the funds distributed by a State under subsection (a) shall be
				distributed for the purpose of providing supportive services or prevention
				services as described in subparagraphs (B) through (H) of paragraph (1).
							(c)Eligible
				entitiesTo be eligible to receive a subgrant from a State under
				this section, an entity shall—
							(1)be a nonprofit
				private organization (including faith-based and charitable organizations,
				community-based organizations, tribal organizations, voluntary organizations,
				or a local public agency), that assists victims of family violence, domestic
				violence, or dating violence and their dependents, and has a documented history
				of effective work concerning family violence, domestic violence, and dating
				violence; or
							(2)an organization
				whose primary purpose is to provide culturally appropriate services to racial
				and ethnic minority groups or other underserved populations and is in
				partnership with an organization described in paragraph (1).
							(d)Subgrant
				conditions
							(1)Direct payments
				to victims or dependantsNo
				funds provided through subgrants made under this section may be used as direct
				payment to any victim of family violence, domestic violence, or dating
				violence, or to any dependent of such victim.
							(2)Voluntarily
				accepted servicesReceipt of supportive services under this title
				shall be voluntary. Receipt of the benefits of the emergency shelter described
				in subsection (b)(1)(A) shall not be conditioned upon the participation by the
				adult or youth victims, or their dependents, of any or all of the supportive
				services offered under this title.
							309.Grants for
				Indian tribes
						(a)Grants
				authorizedThe Secretary, in consultation with tribal governments
				pursuant to Executive Order 13175 (25 U.S.C. 450 note) and in accordance with
				section 903 of the Violence Against Women and Department of Justice
				Reauthorization Act of 2005 (42 U.S.C. 14045d), shall continue to award grants
				for Indian tribes on a formula basis from amounts made available under section
				303 to carry out this section.
						(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be an Indian tribe, or a tribal organization or tribal nonprofit
				private organization authorized by an Indian tribe. An Indian tribe shall have
				the option to authorize a tribal organization or a nonprofit private
				organization to submit an application and administer the grant funds awarded
				under this section.
						(c)ConditionsEach recipient of such a grant shall comply
				with requirements that are consistent with the requirements applicable to
				grantees under section 306(c)(5) and requirements determined by the Secretary
				to be appropriate to the unique circumstances of Indian Tribes.
						(d)Grantee
				applicationTo be eligible to
				receive a grant under this section, an entity shall submit an application to
				the Secretary at such time, in such manner, and containing such information as
				the Secretary determines to be essential to carry out the objectives and
				provisions of this title. The application process under this section shall be
				streamlined to increase accessibility of available funds to Indian tribes. No
				entity eligible to submit an application under subsection (b) shall be
				prohibited from making an application during any fiscal year for which funds
				are available because such an entity has not previously applied or received
				funding under this section.
						(e)Use of
				fundsAn amount provided
				under a grant to an eligible entity shall be used for the operation of a
				domestic violence shelter, for projects designed to prevent domestic violence,
				or to provide immediate shelter or supportive services for victims of domestic
				violence and their dependents.
						(f)Continued
				availability of fundsFunds under this section shall remain
				available until expended and in the event that funds allocated under
				subparagraph (a) are deobligated from a grantee, such funds shall be
				reallocated as part of the tribal formula grant program in the subsequent
				fiscal year.
						310.National
				resource centers and training and technical assistance centers
						(a)Purpose and
				grants authorized
							(1)PurposeThe
				purpose of this section is to provide resource information, training, and
				technical assistance relating to the objectives of this title to improve the
				capacity of individuals, organizations, governmental entities, and communities
				to prevent domestic violence and to provide effective intervention
				services.
							(2)Grants
				authorizedFrom the amount reserved under section 303 to carry
				out this section for a fiscal year, the Secretary—
								(A)shall award grants
				to eligible entities for the establishment and maintenance of 2 national
				resource centers (as provided for in subsection (b)(1)), and special issue
				resource centers addressing key areas of domestic violence intervention and
				prevention (as provided for in subsection (b)(2)); and
								(B)may award grants
				to support training and technical assistance that address emerging issues
				related to domestic violence and dating violence.
								(b)Domestic
				violence resource centers
							(1)National
				resource centersIn accordance with subsection (a)(2), the
				Secretary shall award grants to eligible entities for—
								(A)a National
				Resource Center on Domestic Violence, which shall—
									(i)offer a
				comprehensive array of technical assistance and training resources to Federal,
				State, and local governmental agencies, domestic violence service providers,
				community-based organizations, and other professionals and interested parties,
				related to domestic violence service programs and research, including programs
				and research related to victims and their dependents; and
									(ii)maintain a
				central resource library in order to collect, prepare, analyze, and disseminate
				information and statistics related to—
										(I)the incidence and prevention of family
				violence, domestic violence, and dating violence; and
										(II)the provision of
				shelter, supportive services, and prevention services to adult and youth
				victims of domestic violence (including services to prevent repeated incidents
				of violence); and
										(B)a National Indian
				Resource Center Addressing Domestic Violence and Safety for Indian Women, which
				shall—
									(i)offer a
				comprehensive array of technical assistance and training resources to Indian
				tribes and tribal organizations, specifically designed to enhance the capacity
				of the tribes and organizations to respond to domestic violence and the
				findings of section 901 of the Violence Against Women and Department of Justice
				Reauthorization Act of 2005 (42 U.S.C. 3796gg–10 note); and
									(ii)enhance the
				intervention and prevention efforts of Indian tribes and tribal organizations
				to respond to domestic violence and increase the safety of Indian women in
				support of the purposes of section 902 of the Violence Against Women and
				Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
				note).
									(2)Special issue
				resource centersIn accordance with subsection (a)(2), the
				Secretary shall award grants to eligible entities for special issue resource
				centers, which shall provide information, training, and technical assistance to
				State and local domestic violence service providers, and shall specialize in at
				least 1 of the following areas of domestic violence service, prevention, or
				law:
								(A)The response of
				the criminal and civil justice systems to domestic violence victims, which may
				include the response to the use of the self-defense plea by domestic violence
				victims and the issuance and use of protective orders.
								(B)The response of
				child protective service agencies to victims of domestic violence and their
				dependents and child custody issues in domestic violence cases.
								(C)The response of
				the interdisciplinary health care system to victims of domestic violence and
				access to health care resources for victims of domestic violence.
								(D)The response of
				mental health systems, domestic violence service programs, and other related
				systems and programs to victims of domestic violence and their children who are
				exposed to domestic violence, or to victims of domestic violence with mental
				illness.
								(E)In the case of 3
				specific resource centers, the response of domestic violence service providers
				to victims of domestic violence who are members of racial and ethnic minority
				groups, to enhance the cultural and linguistic relevancy of service delivery,
				resource utilization, policy, research, technical assistance, community
				education, and prevention initiatives.
								(c)Training and
				technical assistance on emerging issuesUnder subsection
				(a)(2)(B), the Secretary may award grants to support training and technical
				assistance that respond to emerging issues in the field of domestic violence
				that the Secretary may identify in consultation with representatives from
				community-based domestic violence service providers, State Domestic Violence
				Coalitions, national domestic violence organizations, and culturally specific
				services, including the provision of training and technical assistance on the
				complex issues addressing emerging immigrant communities and providing
				cross-cultural leadership development and training.
						(d)Eligibility
							(1)In
				generalTo be eligible to
				receive a grant under subsection (b)(1)(A) or subparagraph (A), (B), (C), or
				(D) of subsection (b)(2) and subsection (c), an entity shall be a private
				nonprofit organization that focuses primarily on domestic violence or is a
				public or private nonprofit education institution that has a domestic violence
				institute, center, or programs related to culturally specific issues in
				domestic violence and that—
								(A)provides
				documentation to the Secretary demonstrating experience working directly on
				issues of domestic violence, and (in the case of an entity seeking a grant
				under subsection (b)(2)) demonstrating experience working directly in the
				corresponding specific special issue area described in subsection
				(b)(2);
								(B)includes on the
				entity's advisory board representatives who are from domestic violence service
				programs and who are geographically and culturally diverse;
								(C)demonstrates the
				strong support of domestic violence service programs from across the Nation for
				the entity's designation as a national resource center or a special issue
				resource center, as appropriate; and
								(D)demonstrates the capacity to act as a
				nationwide resource center.
								(2)National Indian
				resource centerTo be eligible to receive a grant under
				subsection (b)(1)(B), an entity shall be a private nonprofit, nongovernmental
				organization that focuses primarily on issues of domestic violence within
				Indian tribes and that submits documentation to the Secretary
				demonstrating—
								(A)experience working
				with Indian tribes and tribal organizations to respond to domestic violence and
				the findings of section 901 of the Violence Against Women Department of Justice
				Reauthorization Act of 2005 (42 U.S.C. 3796gg–10 note);
								(B)experience
				providing Indian tribes with assistance in developing tribally-based prevention
				and intervention services addressing domestic violence and safety for Indian
				women consistent with the purposes of section 902 of the Violence Against Women
				and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
				note);
								(C)strong support for
				the entity's designation as the National Indian Resource Center Addressing
				Domestic Violence and Safety for Indian Women from advocates working within
				Indian tribes to address domestic violence and the safety of Indian women;
				and
								(D)a record of
				demonstrated effectiveness in assisting Indian tribes with prevention and
				intervention services addressing domestic violence.
								(3)Special issue
				resource centers concerned with racial and ethnic minority
				groupsTo be eligible to receive a grant under subsection
				(b)(2)(E), an entity shall be an entity that—
								(A)is a private
				nonprofit organization that focuses primarily on issues of domestic violence in
				a racial or ethnic community, or is a public or private nonprofit educational
				institution that has a domestic violence institute, center, or program related
				to culturally specific issues in domestic violence; and
								(B)(i)has documented
				experience in the areas of domestic violence prevention and services, and
				experience relevant to the specific racial or ethnic population to which
				information, training, technical assistance, and outreach would be provided
				under the grant;
									(ii)demonstrates the strong support of
				advocates from across the Nation who are working to address domestic
				violence;
									(iii)has a record of demonstrated
				effectiveness in enhancing the cultural and linguistic relevancy of service
				delivery;
									(iv)has an advisory board or steering
				committee and staffing that are reflective of the targeted community;
				and
									(v)demonstrates the capacity to act as a
				nationwide resource center.
									(e)Reports and
				evaluationEach entity receiving a grant under this section shall
				submit a performance report to the Secretary annually and in such manner as
				shall be reasonably required by the Secretary. Such performance report shall
				describe the activities that have been carried out with such grant funds,
				contain an evaluation of the effectiveness of the activities, and provide such
				additional information as the Secretary may reasonably require.
						311.Grants to State
				Domestic Violence Coalitions
						(a)GrantsThe
				Secretary shall award grants for the funding of State Domestic Violence
				Coalitions.
						(b)Allotment of
				fundsFrom the amount
				reserved under section 303 to carry out this section for a fiscal year, the
				Secretary shall allot to each of the 50 States, the District of Columbia, the
				Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin
				Islands, and the Commonwealth of the Northern Mariana Islands an amount equal
				to 1/56 of the total reserved amount.
						(c)ApplicationEach coalition desiring a grant under this
				section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary determines to be
				essential to carry out the objectives of this section. Only one State Domestic
				Violence Coalition, as defined in 302(10), may be selected from each State. The
				application submitted by the coalition for the grant shall provide
				documentation of the coalition’s work, satisfactory to the Secretary,
				demonstrating that the coalition—
							(1)meets all of the
				applicable requirements set forth in this title; and
							(2)demonstrates the
				ability to appropriately conduct all activities described in this section, as
				indicated by—
								(A)documented
				experience in administering Federal grants to conduct the activities described
				in subsection (d); or
								(B)a documented
				history of active participation in the activities described in paragraphs (1),
				(3), (4), and (5) of subsection (d) and a demonstrated capacity to conduct the
				activities described in subsection (d)(2).
								(d)Use of
				fundsA coalition that receives a grant under this section shall
				use the grant funds for administration and operations to further the purposes
				of domestic violence intervention and prevention, through activities
				that—
							(1)shall include
				working with local domestic violence service programs and providers of direct
				services to encourage appropriate and comprehensive responses to domestic
				violence against adults or youth within the State involved, including providing
				training and technical assistance and conducting State needs
				assessments;
							(2)shall include
				participating in planning and monitoring the distribution of subgrants and
				subgrant funds within the State under section 308(a);
							(3)shall include working in collaboration with
				service providers and community-based organizations to address the needs of
				adult and youth domestic violence and dating violence victims, and their
				dependents, who are members of racial and ethnic minority populations and
				underserved populations;
							(4)may include
				collaborating with and providing information to entities in such fields as
				housing, health care, mental health, social welfare, or business to support the
				development and implementation of effective policies, protocols, and programs
				that address the safety and support needs of adult and youth victims of
				domestic violence;
							(5)may include
				working with judicial and law enforcement agencies to encourage appropriate
				responses to cases of domestic violence against adults or youth;
							(6)may include
				working with family law judges, criminal court judges, child protective service
				agencies, and children’s advocates to develop appropriate responses to child
				custody and visitation issues in cases of child exposure to domestic violence
				and in cases in which both domestic violence and child abuse are present;
				and
							(7)may include
				designing and conducting public education campaigns regarding domestic violence
				against adults and youth, that may provide information to the public about
				prevention of domestic violence, including information targeted to underserved
				populations.
							(e)Prohibition on
				lobbyingNo funds made available to entities under this section
				shall be used, directly or indirectly, to influence the issuance, amendment, or
				revocation of any executive order or similar promulgation by any Federal,
				State, or local agency, or to undertake to influence the passage or defeat of
				any legislation by Congress, or by any State or local legislative body, or
				State proposals by initiative petition, except that the representatives of the
				entity may testify or make other appropriate communication—
							(1)when formally
				requested to do so by a legislative body, a committee, or a member of the body
				or committee; or
							(2)in connection with
				legislation or appropriations directly affecting the activities of the
				entity.
							(f)Reports and
				evaluationEach entity receiving a grant under this section shall
				submit a performance report to the Secretary at such time as shall be
				reasonably required by the Secretary. Such performance report shall describe
				the activities that have been carried out with such grant funds, contain an
				evaluation of the effectiveness of such activities, and provide such additional
				information as the Secretary may reasonably require.
						(g)Indian
				representativesFor purposes of this section, a State Domestic
				Violence Coalition may include representatives of Indian tribes and tribal
				organizations.
						312.Specialized
				services for abused parents and their children
						(a)In
				general
							(1)ProgramThe Secretary shall establish a grant
				program to expand the capacity of family violence, domestic violence, and
				dating violence service programs and community-based programs to prevent future
				domestic and dating violence by addressing the needs of children and youth
				exposed to domestic violence.
							(2)GrantsThe
				Secretary may make grants to eligible entities through the program established
				under paragraph (1) for periods of not more than 3 years. If the Secretary
				determines that an entity has received such a grant and been successful in
				meeting the objectives of the grant application submitted under subsection (c),
				the Secretary may renew the grant for 1 additional period of not more than 3
				years.
							(b)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall be a local or domestic violence or dating violence service
				provider or community-based organization with a demonstrated record of serving
				victims of domestic violence and dating violence and their children.
						(c)ApplicationAn
				entity seeking a grant under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may reasonably require, including—
							(1)a description of
				how the entity will prioritize the safety of, and confidentiality of
				information about, adult and youth victims of domestic violence and their
				children;
							(2)a description of
				how the entity will provide developmentally appropriate and age-appropriate
				services, and linguistically and culturally appropriate services, to the
				victims and children; and
							(3)a description of how the entity will ensure
				that professionals working with the children receive the training and technical
				assistance appropriate and relevant to the unique needs of children exposed to
				domestic violence and address the safety of the non-abusing parent, and support
				the parent or caretaker’s ongoing caregiving capacity.
							(d)Use of
				fundsAn entity that receives
				a grant under this section for a family violence, domestic violence, and dating
				violence service or community-based program described in subsection (a)—
							(1)shall use the
				funds made available through the grant—
								(A)to provide direct counseling, appropriate
				services, or advocacy on behalf of victims of domestic violence and their
				children, including coordinating services with services provided by the child
				welfare system or local law enforcement agencies;
								(B)to provide
				services for abused parents to support those parents' roles as caregivers and
				their roles in responding to the social, emotional, and developmental needs of
				their children; and
								(C)where appropriate,
				to provide the services described in this subsection while working with such an
				abused parent and child together; and
								(2)may use the funds
				made available through the grant—
								(A)to provide early
				childhood development and mental health services;
								(B)to coordinate
				activities with and provide technical assistance to community-based
				organizations serving victims of domestic violence or children exposed to
				domestic violence;
								(C)to provide services including advocacy
				efforts on behalf of victims of domestic violence and dating violence and their
				minor children with respect to issues related directly to domestic violence or
				dating violence, including advocacy with the child welfare system; and
								(D)to provide
				additional services and referrals to services for children, including child
				care, transportation, educational support, respite care, supervised visitation,
				legal services or other necessary services.
								(e)Reports and
				evaluationEach entity receiving a grant under this section shall
				submit a performance report to the Secretary at such time as shall be
				reasonably required by the Secretary. Such performance report shall describe
				the activities that have been carried out with such grant funds, contain an
				evaluation of the effectiveness of such activities, and provide such additional
				information as the Secretary may reasonably require.
						313.National
				domestic violence hotline grant
						(a)In
				generalThe Secretary—
							(1)shall award a
				grant to a nonprofit, nongovernmental entity to provide for the establishment
				and operation of a 24-hour national, toll-free telephone hotline to provide
				information and assistance to adults and youth victims of domestic violence and
				dating violence, family and household members of such victims, and those
				collaterally affected by the victimization; and
							(2)may award a grant
				to a nonprofit, nongovernmental entity to provide for the establishment and
				operation of a 24-hour national, toll-free helpline providing specialized
				information and assistance to youth victims of domestic violence and dating
				violence, family and household members of such victims, and those collaterally
				affected by the victimization.
							(b)TermThe
				Secretary shall award grants under this section for a period of not more than 5
				years.
						(c)Annual
				approvalThe provision of payments under a grant awarded under
				this section shall be subject to annual approval by the Secretary and subject
				to the availability of appropriations for each fiscal year to make the
				payments.
						(d)ApplicationTo
				be eligible to receive a grant under this section, an entity shall submit an
				application to the Secretary that shall—
							(1)contain such
				agreements, assurances, and information, be in such form, and be submitted in
				such manner, as the Secretary shall prescribe;
							(2)demonstrate that
				the applicant has the technological capacity to respond to the projected
				national hotline call or electronic communication volume;
							(3)include a complete description of the
				applicant’s plan for the operation of a national domestic violence and dating
				violence hotline or youth helpline, including descriptions of—
								(A)the hiring
				criteria and qualifications for personnel;
								(B)the training
				program for personnel, including technology training to ensure that all persons
				affiliated are able to effectively operate any technological systems;
								(C)the methods for
				the creation, maintenance, and updating of a comprehensive resource
				database;
								(D)a plan for
				publicizing the availability of services to adults, youth, racial and ethnic
				minorities, underserved populations, American Indians, Alaska Native, older
				individuals, and individuals with disabilities and impairments;
								(E)a plan for
				providing hotline services to users with limited English proficiency; including
				service through personnel who speak languages other than English;
								(F)a plan for
				facilitating access to services by persons with hearing impairments;
								(G)a comprehensive
				disaster preparedness and recovery plan; and
								(H)a comprehensive
				privacy and confidentiality policy that includes provisions for nondisclosure
				of any personally identifying information or individual information collected
				or received in connection with services requested, utilized, or denied through
				such grantee’s program, including provisions that protect personally
				identifying information or individual information that may be collected,
				received, or maintained in any form, including electronically;
								(4)demonstrate the
				ability to safely and securely provide information and referrals for callers
				and electronic communicators, directly connect hotline callers to service
				providers, and appropriately link electronic communicators to service
				providers;
							(5)demonstrate that
				the applicant has a commitment to the provision of services to youth, racial
				and ethnic minorities, underserved populations, American Indians, Alaska
				Natives, older individuals, and individuals with disabilities and
				impairments;
							(6)demonstrate that
				the applicant has recognized expertise in the area of domestic violence and
				dating violence and a record of high quality service to victims of domestic
				violence and dating violence and—
								(A)in an application
				to provide national hotline services under subsection (a)(1)—
									(i)demonstrate that
				the applicant has the capacity to effectively operate a 24-hour national,
				toll-free hotline that principally serves victims of domestic violence and
				dating violence;
									(ii)demonstrate that
				the primary purpose of the applicant is to provide services to victims of
				domestic violence and dating violence or demonstrate a significant
				collaboration with a nonprofit, nongovernmental entity, the primary purpose of
				which is to provide services to victims of domestic violence or dating
				violence;
									(iii)demonstrate
				meaningful collaboration in developing the application with service providers,
				including coalitions, with specialized expertise in serving youth, racial and
				ethnic minorities, underserved populations, American Indians, Alaska Natives,
				older individuals, and individuals with disabilities and impairments;
				and
									(iv)demonstrate
				support from domestic violence and dating violence advocacy groups,
				community-based service providers, and State or tribal coalitions; or
									(B)in an application
				to provide national youth helpline services under subsection (a)(2)—
									(i)demonstrate that
				the applicant has the capacity to use innovative technological approaches and
				methods of communication to effectively operate a 24-hour national, toll-free
				youth helpline that principally serves youth victims of domestic violence and
				dating violence;
									(ii)demonstrate that
				the primary purpose of the applicant is to provide services to youth victims of
				domestic violence and dating violence or demonstrate significant collaboration
				with a nonprofit, nongovernmental entity, the primary purpose of which is to
				provide services to youth victims of domestic violence or dating
				violence;
									(iii)demonstrate
				meaningful collaboration in developing the application with service providers,
				including coalitions, with specialized expertise in serving youth from racial
				and ethnic minorities, underserved populations, American Indian tribes, and
				Alaska Native Villages; and
									(iv)demonstrate that
				the applicant has support from various dating violence advocacy groups,
				community-based youth service providers, and state or tribal coalitions;
									(7)demonstrate that
				the applicant complies with nondisclosure requirements as described in section
				306(c)(5);
							(8)demonstrate a plan
				for developing and following comprehensive quality assurance practices;
				and
							(9)contain such other
				information as the Secretary may require.
							(e)Hotline and
				helpline activities
							(1)In
				generalAn entity that receives a grant under subsection (a)(1)
				shall use funds made available through the grant to establish and operate a
				24-hour national, toll-free telephone hotline to provide information and
				assistance to adult and youth victims of domestic violence and dating violence.
				An entity that receives a grant under subsection (a)(2) shall use funds made
				available through the grant to establish and operate a 24-hour national,
				toll-free helpline providing specialized information and assistance to youth
				victims of domestic violence and dating violence through the use of innovative
				approaches and methods of communication that effectively outreach to the
				particular interests and perspectives of youth victims of domestic violence and
				dating violence.
							(2)Required and
				authorized activitiesIn operating the hotline or youth helpline,
				the entity—
								(A)shall contract
				with a carrier for the use of a toll-free telephone line and an internet
				service provider that provides the capability to communicate electronically,
				through text messaging, internet chat or other innovative and appropriate
				methods of communication while demonstrating due diligence to assess and
				address the confidentiality and safety of users;
								(B)shall employ,
				train (including technology training), and supervise personnel to respond to
				incoming requests for services, provide crisis intervention, advocacy, and
				referral services on a 24-hour-a-day basis, and directly connect hotline
				callers to service providers or appropriately link electronic communicators to
				service providers;
								(C)shall assemble and
				maintain a current and comprehensive database of information relating to
				services for adult and youth victims of domestic violence and dating violence
				to which users may be referred throughout the States, American Indian Tribes
				and Alaska Native Villages, including information on the availability of
				services for adult and youth victims of domestic violence and dating
				violence;
								(D)shall provide
				assistance and referrals to ethnic and racial minorities, persons with limited
				English proficiency, individuals in underserved populations, American Indian
				Tribes, Alaska Native Villages, older individuals, and individuals with
				disabilities and impairments, and shall maintain a current resource database of
				specialized programs whose primary purpose is providing competent services to
				individuals from these populations;
								(E)shall publicize
				available services to potential users throughout the States, including Tribal
				communities and Alaska Native Villages;
								(F)may provide
				appropriate assistance and referrals for family and household members of adult
				and youth victims of domestic violence or dating violence and those
				collaterally affected by the victimization;
								(G)at the discretion
				of the hotline or helpline operator, may provide assistance or referrals to
				self-identified adult and youth perpetrators of domestic violence and dating
				violence, but shall not be required to provide assistance or referrals in any
				circumstance where the hotline or helpline operator suspects the safety of a
				victim may be endangered; and
								(H)may collect and
				disseminate non-personally identifying data about demographics, trends, unmet
				needs, and other issues gathered from users in compliance with section
				306(c)(5).
								(f)Reports and
				evaluationEntities receiving a grant under this section shall
				submit a performance report to the Secretary at such time as shall be
				reasonably required by the Secretary. Such performance report shall describe
				the activities that have been carried out with such grant funds, contain an
				evaluation of the effectiveness of such activities, and provide such additional
				information as the Secretary may reasonably require.
						314.Grants for
				underserved populations
						(a)PurposeIt is the purpose of this section to
				provide for the awarding of grants to assist communities in mobilizing and
				organizing resources in support of effective and sustainable programs that will
				address domestic violence and dating violence experienced by adult and youth
				underserved populations, including racial and ethnic minority
				individuals.
						(b)Authority To
				award grantsThe Secretary, acting through the Family Violence
				Prevention and Services Program, shall award planning, implementation, and
				evaluation grants to eligible entities to assist in developing, implementing,
				and evaluating culturally and linguistically appropriate, community-driven
				strategies to address domestic violence and dating violence.
						(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
							(1)represent a
				collaboration—
								(A)whose principal
				purpose is to develop and implement interventions and prevention strategies to
				address domestic violence and dating violence in a targeted underserved
				population in the community served by the collaboration; and
								(B)that
				includes—
									(i)at
				least 3 members selected among—
										(I)at least one
				member from a community-based organization with a proven record of serving and
				representing the targeted underserved population in the community;
										(II)at least one
				member from a local victim services program;
										(III)Indian tribes,
				American Indian, Alaska Native tribal nonprofit organizations, or national
				American Indian organizations;
										(IV)community health
				centers; and
										(V)nonprofit,
				nongovernmental legal services programs that provide specialized services for
				domestic violence and dating violence victims; and
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, which shall include—
								(A)a description of
				the targeted underserved population in the community to be served under the
				grant;
								(B)a description of
				at least one access barrier that exists in the underserved targeted population,
				such as lack of—
									(i)awareness of
				domestic violence and dating violence issues or dynamics;
									(ii)access to or
				awareness of domestic violence and dating violence services and responses;
				or
									(iii)linguistically
				or culturally appropriate domestic violence and dating violence
				services;
									(C)documentation that
				procedures have been developed to ensure the grantees and subgrantees’
				compliance with all grant conditions as described in section 302(c); and
								(D)a demonstration of
				a proven record of accomplishment of the collaboration members in serving and
				working with the targeted community, or a written commitment to developing such
				competence.
								(d)Planning
				grants
							(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities described in subsection (c) to support the planning and development of
				culturally and linguistically appropriate programs that utilize
				community-driven intervention and prevention strategies that address the
				barriers to domestic violence and dating violence services, raise awareness of
				domestic violence and dating violence and promote community engagement in the
				prevention of domestic violence and dating violence within the targeted
				underserved population in the community to be served under the grant. Such
				grants may be used to—
								(A)expand the
				collaboration that is represented by the eligible entity through the
				identification of additional partners, particularly among the targeted
				community, and establish linkages with national, State, tribal, or local public
				and private partners which may include community health workers, advocacy, and
				policy organizations;
								(B)establish
				community working groups;
								(C)conduct a needs
				assessment of the community and targeted adult and youth underserved population
				to determine what the barriers are to access and the factors contributing to
				the barriers, using input from the targeted community;
								(D)participate in
				workshops sponsored by the Family Violence Prevention and Services Program for
				technical assistance, evaluation, and other programmatic issues;
								(E)use up to 5
				percent of funds awarded under this subsection to procure technical assistance
				from a list of providers approved by the Family Violence Prevention and
				Services Program;
								(F)identify promising
				intervention and prevention strategies;
								(G)develop a plan
				with the input of the targeted community that includes strategies for—
									(i)implementing intervention and prevention
				strategies that have the greatest potential for addressing the barriers to
				accessing services, raising awareness of domestic violence and dating violence,
				and promoting community engagement in the prevention of domestic violence and
				dating violence within the targeted racial or ethnic or other underserved
				population;
									(ii)identifying other
				sources of revenue and integrating current and proposed funding sources to
				ensure long-term sustainability of the program; and
									(iii)evaluating the program, including
				collecting data and measuring progress toward addressing domestic violence and
				dating violence or raising awareness of domestic violence and dating violence
				in the targeted racial or ethnic or other adult and youth underserved
				population; and
									(H)conduct an
				evaluation of the planning and development activities.
								(2)DurationThe
				period during which payments may be made under a grant under paragraph (1)
				shall not exceed 24 months, except where the Secretary determines that
				extraordinary circumstances exist.
							(e)Implementation
				grants
							(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such
				entities to—
								(A)implement a plan
				including intervention services or prevention strategies to address the
				identified barrier or awareness issue or initiate the community engagement
				strategy for the targeted adult and youth underserved population, in an
				effective and timely manner;
								(B)collect data
				appropriate for monitoring and evaluating the program carried out under the
				grant;
								(C)analyze and
				interpret data, or collaborate with academic or other appropriate institutions,
				for such analysis and collection;
								(D)participate in
				conferences and workshops for the purpose of informing and educating others
				regarding the experiences and lessons learned from the project;
								(E)collaborate with appropriate partners to
				publish the results of the project for the benefit of other domestic violence
				and dating violence programs;
								(F)establish
				mechanisms with other public or private groups to maintain financial support
				for the program after the grant terminates;
								(G)develop policy
				initiatives for systems change to address the barriers or awareness
				issue;
								(H)maintain
				relationships with local partners and continue to develop new relationships
				with national and State partners;
								(I)evaluate the
				implementation of the planned activities above; and
								(J)use up to 5
				percent of funds awarded under this subsection to procure technical assistance
				from a list of providers approved by the Family Violence Prevention and
				Services Program.
								(2)DurationThe
				period during which payments may be made under a grant under paragraph (1)
				shall not exceed 5 years with an extension up to 10 years total. Such payments
				shall be subject to annual approval by the Secretary and to the availability of
				appropriations for the fiscal year involved.
							(f)Evaluation
				grants
							(1)In
				generalThe Secretary may award grants to eligible entities that
				have received an implementation grant under subsection (e) that require
				additional assistance for the purpose of rigorous data analysis, program
				evaluation (including process and outcome measures), or dissemination of
				findings.
							(2)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority
				to—
								(A)entities that in
				previous funding cycles—
									(i)have received a
				planning grant under subsection (d); or
									(ii)implemented
				activities of the type described in subsection (c)(1); and
									(B)entities that
				incorporate best practices or build on successful models in their action plan,
				including the use of community advocates.
								(g)SustainabilityThe
				Secretary shall give priority to an eligible entity under this section if the
				entity agrees that, with respect to the costs to be incurred by the entity in
				carrying out the activities for which the grant was awarded, the entity (and
				each of the participating partners in the collaboration represented by the
				entity) will maintain its expenditures of non-Federal funds for such activities
				at a level that is not less than the level of such expenditure during the
				fiscal year immediately preceding the first fiscal year for which the grant is
				awarded.
						(h)NonsupplantationFederal
				funds shall be used to supplement and not supplant other Federal, State, and
				local public funds expended to provide services and activities that promote the
				purposes of this title.
						(i)Technical
				assistance, evaluation and monitoring
							(1)In
				generalFor purposes of this section—
								(A)up to 5 percent of
				the funds made available under section 303(c) for each fiscal year may be used
				by the Secretary for evaluation, monitoring and other administrative costs
				under this section; and
								(B)up to 3 percent of
				the funds made available under section 303(c) for each fiscal year may be used
				by the Secretary for technical assistance.
								(2)Technical
				assistance provided by granteesThe Secretary shall enable
				grantees to share best practices, evaluation results, and reports using the
				Internet, conferences, and other pertinent information regarding the projects
				funded by this section, including the outreach efforts of the Family Violence
				Prevention and Services Program.
							(3)Reports and
				evaluationEach entity receiving funds under this section shall
				file a performance report at such times as requested by the Secretary
				describing the activities that have been carried out with such grant funds and
				providing such additional information as the Secretary may require.
							(j)Administrative
				burdensThe Secretary shall make every effort to minimize
				duplicative or unnecessary administrative burdens on the grantees.
						315.Domestic
				violence prevention enhancement and leadership through alliances
				(delta)
						(a)In
				generalThe Secretary shall
				provide grants to statewide nonprofit organizations to establish and operate
				projects to engage in primary prevention of domestic violence and dating
				violence including violence committed by and against youth, using a coordinated
				community response model and through prevention and education programs.
						(b)Term
							(1)In
				generalThe Secretary shall
				provide a grant or enter into a cooperative agreement under this section for a
				period of not more than 5 fiscal years.
							(2)Continuation of
				successful programsFor grants that are identified under this
				section and that are deemed by the Secretary to be successful in meeting the
				objectives of the initial grant solicitation, the Secretary may extend the
				duration of those grants for up to 5 additional years beyond their scheduled
				expiration without the requirement for a recompetition. The Secretary may
				extend such grants for an additional 5 years following a second review in
				accordance with subsection (c), and the determination by the Secretary that the
				objectives of the grant are being achieved. Grants awarded before fiscal year
				2009 may be extended further at the discretion of the Secretary.
							(c)EligibilityTo
				be eligible to receive a grant under this section, an entity shall be a State
				Domestic Violence Coalition.
						(d)ApplicationsAn organization that desires to receive a
				grant under this section shall—
							(1)submit to the Secretary an application, in
				such form and in such manner as the Secretary shall prescribe, that
				demonstrates the capacity of the applicant and partnering local domestic
				violence service providers and community-based organizations to undertake the
				project and contains such other information, agreements, and assurances as the
				Secretary may require;
							(2)demonstrate that
				applicants have experience in providing, or the capacity to provide, prevention
				focused training and technical assistance;
							(3)identify the means
				through which the populations in the community to be served shall be
				selected;
							(4)demonstrate
				collaborative community initiatives to prevent domestic violence and dating
				violence;
							(5)demonstrate that
				the applicant has a commitment to diversity, and to the provision of services
				and outreach to ethnic, racial, and non-English speaking minorities, victims
				and children in underserved populations, and older individuals and individuals
				with disabilities;
							(6)demonstrate the
				capacity of the applicant, who may enter into a partnership with a local
				domestic violence service provider or community-based organization, to
				undertake the project involved; and
							(7)demonstrate that
				the applicant has the capacity to monitor and fund local coordinated community
				responses.
							(e)Geographical
				dispersionThe Secretary shall provide grants under this section
				to and enter into cooperative agreements under this section with organizations
				in communities geographically dispersed throughout the Nation.
						(f)Use of
				funds
							(1)In
				generalAn entity that
				receives a grant under subsection (a) shall use the funds made available
				through the grant or agreement to establish and operate a community project to
				coordinate services for the prevention of and intervention in domestic violence
				and dating violence.
							(2)Technical
				assistance, evaluation and monitoringThe Secretary may use a
				portion of the funds provided under this section to—
								(A)provide technical
				assistance;
								(B)monitor the
				performance of entities carrying out activities under the grants or cooperative
				agreements; and
								(C)conduct an
				independent evaluation of the program carried out under this section.
								(3)RequirementsIn establishing and operating a project
				under this section, an eligible entity shall develop, replicate, or conduct
				domestic violence and dating violence primary prevention programs that reduce
				risk factors and promote protective factors that reduce the likelihood of
				domestic violence and dating violence and shall—
								(A)use not more than 75 percent of awarded
				funds to subcontract with local victim service providers and community-based
				programs to develop and implement such plans;
								(B)in the case of a
				new grantee, use at least one and at most three years for planning and capacity
				building without subcontracting as described above; and
								(C)use up to 8
				percent of funds awarded under this section to procure technical assistance
				from a list of providers approved by the Secretary and peer-to-peer technical
				assistance from other grantees under this section.
								The Secretary shall award funds in
				amounts (A) not less than $200,000 per year and (B) not more than $1,000,000
				per year.(g)Reports and
				evaluationEach entity receiving a grant under this section shall
				submit a performance report to the Secretary at such time as shall be
				reasonably required by the Secretary. Such performance report shall describe
				activities that have been carried out with the funds made available through the
				grant, contain an evaluation of the effectiveness of such activities, and
				provide such additional information as the Secretary may reasonably require.
				The Secretary shall make the evaluations received under this subsection
				publicly available on the Department of Health and Human Services website. The
				reports shall also be submitted to the Committee on Education and Labor of the
				House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate.
						316.Grants to
				enhance culturally and linguistically specific services for racial and ethnic
				minority groups
						(a)EstablishmentThe
				Secretary of Health and Human Services, through the Director of the Family
				Violence Prevention and Services Program, shall award competitive grants to
				enhance culturally competent services for adult and youth victims of domestic
				violence from racial and ethnic minority groups.
						(b)Purposes
							(1)In
				generalThe purposes of the program authorized by this section is
				to—
								(A)develop and
				support innovative culturally competent community-based programs to enhance
				access to shelter services or supportive services to further the purposes of
				domestic violence and dating violence intervention and prevention for
				individuals from racial and ethnic minority groups who face obstacles to using
				more traditional services and resources;
								(B)strengthen the
				capacity and further the leadership development of individuals in racial and
				ethnic minority groups to address domestic violence and dating violence in
				their communities; and
								(C)address the needs
				of individuals within racial and ethnic minority groups who are also
				underserved as a result of disabilities, geographic isolation, immigration
				status, age, or sexual orientation, and other populations determined to be
				underserved by the Secretary.
								(2)Use of
				funds
								(A)Funds awarded to eligible entities, as
				described in subsection (c), shall be used to establish or enhance domestic
				violence and dating violence intervention and prevention efforts that address
				distinctive culturally competent responses to domestic violence and dating
				violence in racial and ethnic minority groups.
								(B)In carrying out
				subparagraph (A), the Secretary may award initial planning and capacity
				building grants to those eligible entities that are establishing new culturally
				competent programs.
								(C)The Secretary
				shall ensure that awards are made, to the extent practical, only on a
				competitive basis, and that a grant is awarded for a proposal only if the
				proposal has been recommended for such an award through a process of peer
				review.
								(D)Not more than 3 percent of the funds
				reserved under section 303(a)(3)(A)(v) for any fiscal year shall be available
				for technical assistance to be used by the grantees to access training and
				technical assistance from organizations that are on a list of providers
				approved by the Director to provide training and technical assistance regarding
				the provision of effective culturally competent, community-based services for
				racial and ethnic minority groups.
								(E)Not more than 2
				percent of the funds reserved under section 303(a)(3)(A)(v) for any fiscal year
				shall be available to the Director for training and technical assistance for
				grantees.
								(3)Technical
				assistance and trainingThe
				Secretary shall develop a list of approved technical assistance providers
				having a demonstrated expertise in and whose primary purpose is addressing the
				development and provision of culturally competent community-based services to
				victims of domestic violence and dating violence from the targeted populations
				to provide training and technical assistance for grantees.
							(c)Eligible
				entitiesTo be eligible to receive a grant under this section, an
				entity shall—
							(1)be a private
				nonprofit, nongovernmental organization that is—
								(A)a community-based
				organization whose primary purpose is providing culturally competent services
				to victims of domestic violence or dating violence from racial and ethnic
				minority groups; or
								(B)a local domestic violence or dating
				violence organization that has developed or intends to develop a specific
				program to provide culturally and linguistically specific services to victims
				of domestic violence and dating violence from racial and ethnic minority groups
				that has previously established or intends to establish a partnership with a
				community-based organization whose primary purpose is providing culturally
				competent services to victims of domestic violence and dating violence from
				racial and ethnic minority groups; and
								(C)a community-based
				organization whose primary purpose is providing culturally competent services
				to individuals from racial and ethnic minority groups that can partner with an
				organization having demonstrated expertise in serving victims of domestic
				violence and dating violence; and
								(2)have an advisory
				board or steering committee and staffing which is reflective of the targeted
				minority group.
							(d)Cultural
				competency of servicesThe Secretary shall ensure that
				information and services provided pursuant to this section are provided in the
				language, educational, and cultural context that is most appropriate for the
				individuals for whom the information and services are intended.
						(e)Grant
				periodThe Secretary shall award grants for a 3-year
				period.
						(f)NonexclusivityNothing
				in this section shall be interpreted to exclude linguistic and culturally
				specific community-based organizations or programs from applying for other
				sources of funding available through this Act.
						(g)Reports and
				evaluationEach entity receiving funds under this section shall
				file a performance report at such times as requested by the Secretary
				describing the activities that have been carried out with such grant funds and
				providing such additional information as the Secretary may
				require.
						.
		3.Safe havens for
			 children
			(a)In
			 generalSection 1301 of the
			 Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 10420) is
			 transferred to the end of subtitle L of the Violence Against Women Act of 1994
			 (42 U.S.C. 14043c et seq.) and redesignated as section 41205 of the Violence
			 Against Women Act of 1994.
			(b)Clerical
			 amendments
				(1)In
			 generalThe table of contents for the Violence Against Women Act
			 of 1994 is amended by inserting after the item relating to section 41204 the
			 following:
					
						
							Sec. 41205. Safe havens for
				children.
						
						.
				(2)RepealThe
			 table of contents for the Victims of Trafficking and Violence Protection Act of
			 2000 (Public Law 106–386) is amended by striking the item relating to section
			 1301.
				
